     Case 1:19-cv-00735-DAD-JLT Document 30 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 KAREEM J. HOWELL,                                Case No. 1:19-cv-0735-NONE-JLT (PC)

12                  Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                    TERM PENDING MOTIONS AND TO CLOSE
13                  v.                              CASE

14 A. RANDOLPH, et al.,

15                  Defendants.
16

17           Plaintiff has filed a notice of voluntary dismissal of this action with prejudice pursuant to
18    Federal Rule of Civil Procedure 41(a)(1)(A). Defendants have filed an answer and recently filed
19    a motion for summary judgment for failure to exhaust administrative remedies. In response to
20    plaintiff’s notice, they have also filed a statement of non-opposition. Because defendants

21    stipulate to the dismissal, the dismissal does not require court order. Accordingly, the Clerk of

22    Court is directed to term all pending motions and to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     February 3, 2021                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
